982 F.2d 527
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Patricia D. WILLIAMS, Appellant,v.UNITED STATES POSTAL SERVICE; Anthony M. Frank, PostmasterGeneral, Appellees.
No. 92-1780WM.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 18, 1992.Filed:  January 7, 1993.

Before FAGG, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Patricia D. Williams appeals from an adverse judgment on her handicap discrimination claim.  Having considered the record in this case and the briefs of the parties, we conclude Williams is not entitled to relief.  Notwithstanding reasonable accommodation by the postal service, the record clearly shows Williams's termination was based on her failure to perform her job.  We thus affirm the district court.  See 8th Cir.  R. 47B.